1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA
5                                                ***
6     JANET BROWN, an individual; LAURA                 Case Nos. 3:19-cv-00207-MMD-WGC;
      MELENDEZ, an individual; and JOHN
7     BRADLEY BROWN, an individual,                              and related cases
8
                                          Plaintiffs,   3:19-cv-00383-MMD-WGC; 3:19-cv-
9     v.                                                00418-MMD-WGC; 3:19-cv-00424-
                                                                    LRH-WGC
10    UNITED STATES OF AMERICA,
                                                            REASSIGNMENT ORDER
11                                      Defendant.
12

13         The parties filed a joint motion to consolidate four cases: Case No. 3:19-cv-00207-

14   MMD-WGC; Case No. 3:19-cv-00383-MMD-WGC; Case No. 3:19-cv-00418-MMD-WGC;

15   and Case No. 3:19-cv-00424-LRH-WGC.

16         In the interest of judicial economy, the presiding district judges have preliminarily

17   determined that these cases are related and that good cause exists to transfer Case No.

18   3:19-cv-00424-LRH-WGC to Chief District Judge Miranda M. Du and Magistrate Judge

19   William G. Cobb under Local Rule 42-1(b). 1

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28
           1Judge   Du will separately address the parties’ joint motion to consolidate.
1          It is therefore ordered that the Clerk of Court is directed to reassign Case No. 3:19-

2    cv-00424-LRH-WGC to Chief District Judge Miranda M. Du.

3          DATED THIS 9th day of September 2019.

4

5
                                              MIRANDA M. DU
6                                             CHIEF UNITED STATES DISTRICT JUDGE
7          DATED this 9th day of September, 2019.

8                                             LARRY R. HICKS
                                              UNITED STATES DISTRICT JUDGE
9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                 2
